Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action considers claims 1-16, 21-24 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 12/14/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered and they are persuasive.
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
Claim Objections
       Claim 21 is objected to because of the following informalities:
       The limitation " the gate structure " is recited. There is insufficient antecedent basis for this limitation in the claim.
       Appropriate correction is needed. For examination purposes, the examiner interprets the claim to recite “a gate structure”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
       Claim 7 recites “wherein a ratio of a smallest value and a largest value of the first slope is not greater than 1.88” which renders the claim indefinite in that it fails to point out what is included or excluded by the claim language (See MPEP 2173.05). Claim 7 depends from claim 1 and claim 1 recites “an upper portion of a contact sidewall has a first slope” – therefore, the first slope cannot have more than one slope value, as such it unclear what is being claimed. No art rejection is made due to this inconsistency.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3, 6, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi (US 6541864 B1 – hereinafter Fukuzumi).
Regarding Claim 1, Fukuzumi teaches a device (see the entire document; Fig. 7F along with Figs. 7B-7E; specifically, C18 L6 – C19 L35, and as cited below), comprising:

    PNG
    media_image1.png
    280
    398
    media_image1.png
    Greyscale

Fukuzumi – Fig. 7F
a gate structure (303; Fig. 7B; C18 L61 – also Fig. 7F) on a substrate (300; C18 L58); 
a source/drain region (305; C19 L6) adjacent to the gate structure (303); 
a dielectric film stack ({308, 309, 311}; “an interlayer insulation film 308” – C19 L24; “a thin insulation film 309” – C19 L25; “an insulation film 311” – C19 L20) over the gate structure (303) and the substrate (300), the dielectric film stack ({308, 309, 311}) comprising:
a first inter layer dielectric (ILD) (308) over the substrate (300) and the gate structure (303); a barrier layer (309) over the first ILD (308); a second ILD (311) over the barrier layer (309); and 
a contact (318; C19 L35) extending through the dielectric film stack ({308, 309, 311}) and directly contacting the source/drain region (305; “layer 305 including a source and a drain is formed” – C19 L6), wherein an upper portion of a contact sidewall has a first slope (portion of 318 at 309 has a first slope – see Fig. 7F), a lower portion of the 318 extending from 305 up to 309 has a second slope – see Fig. 7F), and a transition from the first slope to the second slope occurs at a portion of the contact extending through the barrier layer (transition from the first slope to the second slope occurs at 309).  
Regarding Claim 3, Fukuzumi teaches the device of claim 1, wherein the second slope is larger than the first slope (Fig. 7F shows the second slope is larger than the first slope. Note: the first slope and the second slope of Fukuzumi are similar to slopes of contact 106 in applicant’s submitted drawing of Fig. 1).  
Regarding Claim 6, Fukuzumi teaches the device of claim 1, wherein the second ILD has a top surface substantially parallel with a top surface of the contact (top of second ILD 311 and top of 318 are parallel – that is coplanar – see Fig. 7F).  

Regarding Claim 21, Fukuzumi teaches a semiconductor device (see the entire document; Fig. 7F along with Figs. 7B-7E; specifically, C18 L6 – C19 L35, and as cited below), comprising:  
a functional structure (transistor comprising layers 305, 303 – Fig. 7F) formed on a substrate (300; C18 L58); 
a source/drain region (305; C19 L6) adjacent to the gate structure (303; Fig. 7B; C18 L61); 
a dielectric film stack ({308, 309, 311}; “an interlayer insulation film 308” – C19 L24; “a thin insulation film 309” – C19 L25; “an insulation film 311” – C19 L20) over the functional structure (transistor) and the substrate (300), the dielectric film stack comprising:
308) over the substrate (300) and the functional structure (transistor); a barrier layer (309) over the first ILD (308); a second ILD (311) over the barrier layer (309); and 
a contact (318; C19 L35) extending through the dielectric film stack ({308, 309, 311}) and directly contacting the source/drain region (305; “layer 305 including a source and a drain is formed” – C19 L6), wherein an upper portion of a contact sidewall has a first slope (portion of 318 at 309 has a first slope – see Fig. 7F), a lower portion of the contact sidewall has a second slope different from the first slope (portion of 318 extending from 305 up to 309 has a second slope – see Fig. 7F), and a transition from the first slope to the second slope occurs at a portion of the contact extending through the barrier layer (transition from the first slope to the second slope occurs at 309 as shown in Fig. 7F).
Regarding Claim 24, Fukuzumi teaches the semiconductor device of claim 21, wherein the first ILD and the second ILD further comprise different dielectric materials (“an interlayer insulation film 308, such as a silicon oxide film, is deposited on the surface planarized as shown in FIG. 7E” – C19 L23 and C19 L31 states “Specifically, an insulation film 311 is selectively etched” – therefore, 311 is different from 308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 2, 4, 5, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi.
Regarding Claim 2, Fukuzumi teaches claim 1 from which claim 2 depends.
But, Fukuzumi does not expressly disclose wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD.
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the dielectric film stack formed of ({308, 309, 311}) of which 309 is the barrier layer. Layer 309 appears to be about 10% of the total dielectric film stack from Fig. 7F. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any thickness of the barrier material compared to the total thickness.
It is considered obvious to try all known solutions when there is a recognized need in the art (multiple materials disposed one over the other as in Fukuzumi), there had been a finite number of identified (all permutations of compositions disclosed by Fukuzumi) predictable (all permutations would be expected to work as all the above number of metals  are relevant  compositions) solutions to the recognized need, and 
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD” or of any unexpected results arising therefrom. Applicant has not disclosed that having a barrier layer thickness of less than 10% of a total thickness, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD” is not patentable over Fukuzumi.
Regarding Claim 4, Fukuzumi teaches claim 1 from which claim 4 depends.
But, Fukuzumi does not expressly disclose, wherein the second slope ranges from at least 850 to 89.50.  
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the second slope on the lower portion of contact 318. What can be ascertained from the slope is that slope angle is less than 90 degree due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any slope of the lower portion of the contact 318 to be around 850 to 89.50.
 i.e., “wherein the second slope ranges from at least 850 to 89.50” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the second slope ranges from at least 850 to 89.50, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein the second slope ranges from at least 850 to 89.50” is not patentable over Fukuzumi.
Regarding Claim 5, Fukuzumi teaches claim 1 from which claim 5 depends.
But, Fukuzumi does not expressly disclose wherein the first slope ranges from at least 450 to not more than 850.  
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the first slope on the upper portion of contact 318. What can be ascertained from the slope of Fig. 7F is that the first slope is less than 90 degrees due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any slope of the lower portion of the contact 318 to be around to be at least 450 to not more than 850.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein the first slope ranges from at least 450 to not more than 850” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the first slope ranges from at least 450 to not more than 850, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein the first slope ranges from at least 450 to not more than 850” is not patentable over Fukuzumi.

Regarding Claim 9, Fukuzumi teaches a semiconductor device (see the entire document; Fig. 7F along with Figs. 7B-7E; specifically, C18 L6 – C19 L35, and as cited below), comprising:
a gate structure (303; Fig. 7B; C18 L61 – also Fig. 7F) on a substrate (300; C18 L58); 
a source/drain region (305; C19 L6) adjacent to the gate structure (303); 
a dielectric film stack ({308, 309, 311}; “an interlayer insulation film 308” – C19 L24; “a thin insulation film 309” – C19 L25; “an insulation film 311” – C19 L20) over the gate structure (303) and the substrate (300), the dielectric film stack ({308, 309, 311}) comprising:
a first inter layer dielectric (ILD) (308) over the substrate (300) and the gate structure (303); a barrier layer (309) over the first ILD(308); and a second ILD (311) over the barrier layer (309); and 
a contact (318; C19 L35) extending through the dielectric film stack ({308, 309, 311}) and directly contacting the source/drain region (305; “layer 305 including a source and a drain is formed” – C19 L6), wherein a top of the contact has a first diameter First Diameter – Fig. 7F); a bottom of the contact has a second diameter (hereinafter Second Diameter); and a portion of the contact extending through the barrier layer has a third diameter (hereinafter Third Diameter – Fig. 7F).
But, Fukuzumi does not expressly disclose wherein the first diameter is greater than the third diameter, and the first diameter is less than or equal to twice the third diameter.
However, analyzing Fig. 7F with respect to the slopes of the lower portion of contact 318 and relative thickness of barrier layer 309 to the dielectric film stack ({308, 309, 311}), one skill in the art would conclude that the First Diameter is greater than the Third Diameter due to the slope occurring at 309 and the First Diameter is little bigger than the Third Diameter, however less than twice the Third Diameter. This is due to the fact that thickness of 309 is about 10% of the total of ({308, 309, 311}) and due to the relationships of the slopes of the lower portion and the upper portion of 318.
Therefore, Fukuzumi’s shape of contact 318 appears to meet the claim limitations.
Regarding Claim 10, Fukuzumi teaches the semiconductor device of claim 9, wherein the barrier layer is a silicon nitride layer (“a thin insulation film 309, e.g., a silicon nitride film” – C19 L26).
Regarding Claim 11, Fukuzumi teaches the semiconductor device of claim 9, wherein the first ILD, the second ILD, and the barrier layer are different dielectric materials (“an interlayer insulation film 308, such as a silicon oxide film, is deposited on the surface planarized as shown in FIG. 7E and then a thin insulation film 309, e.g., a silicon nitride film” – C19 L23 and C19 L31 states “Specifically, an insulation film 311 is selectively etched” – therefore, 311 is different from 308 and 309).
Regarding Claim 12, Fukuzumi teaches claim 9 from which claim 12 depends.
But, Fukuzumi does not expressly disclose wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850.  
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the second slope on the lower portion of contact 318. What can be ascertained from the slope is that slope angle is less than 90 degree due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any slope of the lower portion of the contact 318 to be around 850 to 89.50.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850” is not patentable over Fukuzumi.
Regarding Claim 13, Fukuzumi teaches claim 9 from which claim 13 depends.
Fukuzumi does not expressly disclose wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850.  
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the second slope on the lower portion of contact 318. What can be ascertained from the slope is that slope angle is less than 90 degree due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any slope of the lower portion of the contact 318 to be around 850 to 89.50.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein a slope of a lower contact sidewall against the second ILD is less than 850” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850” is not patentable over Fukuzumi.
Regarding Claim 14, Fukuzumi teaches claim 9 from which claim 14 depends.
But, Fukuzumi does not expressly disclose wherein the third diameter is at least 1.1 times the second diameter.
Fukuzumi, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to conclude that the third diameter is at least 1.1 times the second diameter due to the slope of the lower portion of the contact 318. 
Regarding Claim 15, Fukuzumi teaches claim 9 from which claim 15 depends.
But, Fukuzumi does not expressly disclose wherein the first diameter is 1.15 times the third diameter.
However, by analyzing Fig. 7 of Fukuzumi, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to conclude that wherein the first diameter is 1.15 times the third diameter due to the slope of the upper portion of contact 318.
Regarding Claim 16, Fukuzumi teaches claim 9 from which claim 16 depends.
But, Fukuzumi does not expressly disclose wherein the third diameter is at least 1.1 times the second diameter, and the first diameter is at least 1.15 times the second diameter.
However, by analyzing Fig. 7 of Fukuzumi, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to conclude that the third diameter is at least 1.1 times the second diameter, and the first diameter is at least 1.15 times the second diameter due to the slopes of the lower and upper portions of the contact 318.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Yu et al., of record (US 7906418 B2 – hereinafter Yu).
Regarding Claim 8, Fukuzumi teaches claim 1 from which claim 8 depends.
But, Fukuzumi does not expressly disclose wherein the gate structure is a split gate flash memory structure.
However, it is well-known in the art wherein a gate structure is part of a split gate flash memory structure as is taught by Yu (“A generally adopted elemental structure for a flash memory device is the split gate field effect transistor (SGFET) device, which includes a channel region and opposing source/drain regions formed in a semiconductor substrate. A split gate FET also includes a split gate structure typically including a floating gate and a control gate” – Col. 1, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Yu into Fukuzumi.
The ordinary artisan would have been motivated to integrate Yu into Fukuzumi structure in the manner set forth above for, at least, this integration will enable fabricating gate structures with tapered via structure that are suitable in split gate flash memory.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Srinivasan et al. (US 10177215 B1 – hereinafter Srinivasan).
Regarding Claim 22, Fukuzumi teaches claim 21 from which claim 22 depends.
But, Fukuzumi does not expressly disclose wherein the first ILD further comprises a plurality of dielectric material sublayers.
Srinivasan (Srinivasan interlayer 140 – Fig. 1; “The lower IMD layer 140 may include one or more sublayers of dielectric material, for example an etch stop layer of silicon nitride, and a main dielectric layer of silicon dioxide or low-k dielectric material on the etch stop layer” – C5 L58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an inter layer dielectric having a plurality of sublayers as is taught by Srinivasan into Fukuzumi.
The ordinary artisan would have been motivated to integrate Srinivasan structure into Fukuzumi structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an inter-layer dielectric having a plurality of sublayers in order to place metal interconnects within the inter layer dielectric efficiently. In other words, a first layer of inter layer may be formed first, then a metal interconnect can be formed over it and then another layer of inter layer dielectric maybe formed over the metal layer which is well known in the art.
Regarding Claim 23, Fukuzumi teaches claim 21 from which claim 23 depends.
But, Fukuzumi does not expressly disclose wherein the second ILD further comprises a laminar structure including at least two different dielectric materials.  
However, Srinivasan teaches forming a second ILD that comprises a laminar structure including at least two different dielectric materials (Srinivasan ILD 142 – Fig. 1; “The ILD layer 142 may include one or more dielectric sublayers, such as a main 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a second ILD that comprises a laminar structure including at least two different dielectric materials as is taught by Srinivasan into Fukuzumi.
The ordinary artisan would have been motivated to integrate Srinivasan structure into Fukuzumi structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an inter-layer dielectric having a plurality of sublayers in order to place metal interconnects within the inter layer dielectric efficiently in the upper portion of the device. In other words, a first layer of inter layer may be formed first, then a metal interconnect can be formed over it and then another layer of inter layer dielectric maybe formed over the metal layer which is well known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898